People v Hobbs (2022 NY Slip Op 05860)





People v Hobbs


2022 NY Slip Op 05860


Decided on October 19, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
JOSEPH A. ZAYAS, JJ.


2018-08666
 (Ind. No. 735/17)

[*1]The People of the State of New York, respondent,
vJard Hobbs, appellant.


Jard Hobbs, Stormville, NY, appellant pro se.
Miriam E. Rocah, District Attorney, White Plains, NY (William C. Milaccio and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 8, 2020 (People v Hobbs, 185 AD3d 720), affirming a judgment of the Supreme Court, Westchester County, rendered May 29, 2018.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BRATHWAITE NELSON, J.P., MILLER, MALTESE and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court